queen pevams seh uniform issue list woe oct - e tep fat legend individual a company b bank c amount d dear this is in response to correspondence dated marc correspondence dated date sod b wa on your behalf by your authorized representative in which you requested waiver of the 60-day rollover requirement contained in sec_408 of the jternal revenue code the code h as supplemented by i the following facts and representations have been support of the ruling requested submitted under penalty of perjury in your husband individual a died in estate was an individual_retirement_annuity ira maintained by company b as the surviving spou ‘one of the assets in individual a’s that had been established with and ie you are the beneficiary of this ira you are in the second stage of alzheimer’s disea you have granted your daughter a durable power daughter is not a tax professional she assumed th a’s estate selling the farm and consolidating rim city in the course of trying to consolidate your in your daughter sold all of your and individual a’s in accounts at bank c and live in an assisted living facility f attorney due to this although your responsibilities of settling individual from your home town to another and early sstments in late festments and moved them to as part of this action your daughter requested dis by company b your daughter was not aware th company b was an ira in correspondence your regarding the distribution request there was no in in an ira on date your daughter from the liquidation of individual a’s ira the am amount d your daughter deposited amount d in ribution of individual a’s annuity held individual a’s annuity held by daughter received from company b ication that the funds were being held iceived two checks from company b unt of these two checks equaled a certificate of deposit with bank c page on mrm the broker dealer that your da state that individual a’s annuity was an ira in ad not discuss spousal options that you would have a funds have been withdrawn from this certificate of remains intact itn worked with at bank c did not jition the bank c broker dealer did i beneficiary to the annuity since no deposit with bank c amount d in correspondence dated date from received an annuity transaction confirmation indic ira she did not notice that the letter referred to t ein ts b although your daughter ting that individual a’s annuity was an annuity as an ira based on the facts and representations you requ rollover requirement contained in sec_408 st that the service waive the 60-day of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an if by the payee or distributee as the case may be ir of the code 1a shall be included in gross_income ithe manner provided under section sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that se apply to any amount_paid or distributed out of an the ira is maintained if- tion d of the code does not to the individual for whose benefit i ii the entire amount received includi paid into an jra for the benefit of s day after the day on which the indiv distribution or i money and any other_property is ch individual not later than the 60th idual receives the payment or the entire amount received including money and any other_property is fottier than an ira for the benefit of paid into an eligible_retirement_plan h day after the date on which the such individual not later than the except that the maximum amount payment or distribution is received which may be paid into such plan amount received which is includib regard to sec_408 y not exceed the portion of the jin gross_income determined without sec_408 of the code provides that seb amount described in sec_408 recei any time during the one-year period ending on th received any other amount described in sec_4 not includible in gross_income because of the app ion d does not apply to any d by an individual from an ira if at iday of such receipt such individual d a i from an ira which was ication of sec_408 sec_408 of the code provides that the requirement under sec_408 a of the co requirement would be against equity or good con other events beyond the reasonable control of the requirement only distributions that occurred afte the waiver under sec_408 of the code i i t nortan may waive the 60-day where failure to waive such cience including casualty disaster or individual subject_to such date are eligible for page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you are in the second stage of alzheimer’s disease live in an assisted living facility and have granted your daughter a durable_power_of_attorney due to this you are dependent on your daughter to make financial and tax decisions for you even though she is not a tax professional your daughter was not aware that individual a’s annuity held by company b was an ira regarding the distribution request there was no indication that the funds were being held in an ira in correspondence your daughter received from company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount d will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours gene lo - fo plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
